Title: To James Madison from Ralph Porter (Abstract), 7 May 1805
From: Porter, Ralph
To: Madison, James


7 May 1805, Baltimore. “Inclosed is an Order from the American Consul at Cadiz, for $10: ‘to be paid by the Collector of any of the Custom houses in the U.S.’ to me for the services and reasons therein specified—which document was shewn to the Collector of the Custom house in this Port of Baltimore, and altho’ the genuineness of the Paper was not doubted nor the force and existence of the Act of Congress upon which it was founded—yet he refuses to pay the sum agreed for by the Consul, unless specially authorised in such cases by the Secretary of State. There is also transmitted the Oath of the Seaman before a Justice of the Peace. The Secretary of State will in tender Consideration of a bona fide Creditor, be pleased to give that force and effect to his just claim, which may facilitate the recovery.”
 